       Case: 3:13-cr-00052-bbc Document #: 286 Filed: 01/28/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                        OPINION AND ORDER
                            Plaintiff,
                                                               13-cr-52-bbc
              v.

SCOTT BODLEY,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Defendant Scott Bodley filed two motions for compassionate release: one in March

2020, dkt. #262, which was denied because he had failed to show that he qualified for

immediate release, and a second one filed in April 2020, dkt. #264, seeking reconsideration

of the previous order. This second one was denied as moot on the ground that he had

already been transferred to a halfway house in Wisconsin. This was an error: defendant had

been selected for placement in a halfway house in Wisconsin, but he had not yet been

discharged from prison. Dkt. #264.

       On June 25, 2020, defendant filed an appeal from this court’s denial of his motion

for compassionate release. Dkt. #268. (He filed a second appeal on July 27, 2020, dkt.

#275, but later filed a statement asking the court of appeals to dismiss this appeal as

unnecessary, which the court of appeals did on August 13, 2020. Dkt. #280.) The court

of appeals found that defendant’s motion was no longer viable because he was out of prison



                                            1
       Case: 3:13-cr-00052-bbc Document #: 286 Filed: 01/28/21 Page 2 of 3




by the time the district court addressed the motion, but held that the court had erred in

characterizing defendant’s motion for reconsideration as moot when he had not received the

relief he wanted, which was to serve his term of supervised release in Louisiana. The court

of appeals returned the matter to the court for further consideration, dkt. #281, because this

court could still grant him a change in the location in which he was to serve his supervised

release, grant him a change in the terms of his supervised release or end the supervised

release altogether. 18 U.S.C. § 3583(e)

       In the time since the issue in this case was appealed and decided, defendant has been

released from prison and placed in a halfway house in Wisconsin. Before his release, the

Bureau of Prisons had worked with him on potential release plans, but had no success in

finding an appropriate placement for him. He submitted three different requests to districts

but none agreed to take him because he lacked ties to the area and had no support systems

to help him make a positive adjustment to supervision. For instance, he suggested he would

live in a men’s shelter in Birmingham, but the shelter refused to take him when it learned

he would be on federal supervision and subject to requirements related to his eventual

transition to the community. He next asked to move to the state of New Mexico, but that

request was denied because his only release plan was to live in a building that did not rent

to convicted felons.

       After defendant was released to supervision, he proposed living in the Northern

District of Illinois, but that plan was denied because he identified no ties to the district or

any positive support systems. His next request was to move to the Western District of



                                              2
       Case: 3:13-cr-00052-bbc Document #: 286 Filed: 01/28/21 Page 3 of 3




Louisiana. His supervising Wisconsin probation officer followed up on this request, but

learned that the district would deny it because defendant had no ties or support systems in

the area and the recent natural disasters in the area had strained the office’s resources. The

probation office continued to work with defendant to find a place for him, housing him in

the interim at Rock Valley Community Programs, in Janesville, Wisconsin, where he

remains. He says in his latest filing that he is in the Rock County jail, but this may be

because he believes he is subject to overly restrictive conditions in Rock Valley Community

Programs. Recently, he talked to his probation officer about moving to a home in Viola,

Wisconsin. The officer has investigated the new placement and approved it for defendant.

Accordingly, it appears that defendant will soon be released to live in Viola, achieving the

placement that he wants. Under the circumstances, and after considering the factors in 18

U.S.C. § 3553(a), I am not persuaded that any terms or conditions of defendant’s supervised

release should be changed at this time.



                                           ORDER

       IT IS ORDERED that defendant Scott Bodley’s motion for an alteration in the terms

or conditions of his supervised release is DENIED

       Entered this 28th day of January, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge

                                              3
